ICJ_164_IranianAssets_IRN_USA_2017-05-02_ORD_01_NA_00_EN.txt.        COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRÊTS,
   AVIS CONSULTATIFS ET ORDONNANCES


    CERTAINS ACTIFS IRANIENS
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
               D’AMÉRIQUE)


        ORDONNANCE DU 2 MAI 2017




              2017
       INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


     CERTAIN IRANIAN ASSETS
(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
              OF AMERICA)


           ORDER OF 2 MAY 2017

                                           Mode officiel de citation :
                                            Certains actifs iraniens
                            (République islamique d’Iran c. Etats-Unis d’Amérique),
                             ordonnance du 2 mai 2017, C.I.J. Recueil 2017, p. 225




                                               Official citation :
                                            Certain Iranian Assets
                            (Islamic Republic of Iran v. United States of America),
                               Order of 2 May 2017, I.C.J. Reports 2017, p. 225




                                                                               1121
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-157319-0




3 CIJ1121.indb 2                                                                      9/03/18 12:25

                                     2 MAI 2017

                                   ORDONNANCE




         CERTAIN ACTIFS IRANIENS
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
               D’AMÉRIQUE)




         CERTAIN IRANIAN ASSETS
(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
              OF AMERICA)




                                   2 MAY 2017

                                     ORDER

                                                                       225




              INTERNATIONAL COURT OF JUSTICE

                               YEAR 2017
                                                                                 2017
                                                                                2 May
                               2 May 2017                                     General List
                                                                               No. 164

              CERTAIN IRANIAN ASSETS
       (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                     OF AMERICA)



                                ORDER


  The President of the International Court of Justice,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cle 79, paragraphs 1 and 5, of the Rules of Court,
   Having regard to the Order of 1 July 2016, whereby the Court ﬁxed
1 February 2017 and 1 September 2017 as the respective time-limits for
the ﬁling of a Memorial by the Islamic Republic of Iran and a Counter-
Memorial by the United States of America,
   Having regard to the Memorial of the Islamic Republic of Iran ﬁled
within the time-limit thus ﬁxed;
   Whereas, on 1 May 2017, the United States of America ﬁled prelimi-
nary objections to the jurisdiction of the Court and the admissibility of
the Application and whereas a signed copy thereof was immediately
transmitted to the other Party;
   Whereas, consequently, under the provisions of Article 79, paragraph 5,
of the Rules of Court, the proceedings on the merits are suspended and a
time-limit must be ﬁxed within which the other Party may present a writ-
ten statement of its observations and submissions on the preliminary
objections;
   Taking account of Practice Direction V, according to which the
time-limit for the presentation of such a written statement shall generally
not exceed four months from the date of the ﬁling of preliminary objec-
tions,
  Fixes 1 September 2017 as the time-limit within which the Islamic
Republic of Iran may present a written statement of its observations and

                                                                         4

                certain iranian assets (order 2 V 17)                 226

submissions on the preliminary objections raised by the United States of
America; and
  Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this second day of May, two thousand and
seventeen, in three copies, one of which will be placed in the archives of
the Court and the others transmitted to the Government of the Islamic
Republic of Iran and the Government of the United States of America,
respectively.

                                          (Signed) Ronny Abraham,
                                                      President.
                                         (Signed) Philippe Couvreur,
                                                       Registrar.




                                                                        5

